NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-OCT-2021
                                            09:15 AM
                                            Dkt. 19 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             ROBERT MEDEIROS, Plaintiff-Appellee, v.
              COLLEEN HAMILTON, Defendant-Appellant


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH HILO DIVISION
                    (CASE NO. 3DRC-XX-XXXXXXX)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On June 7, 2021, self-represented Defendant-
Appellant Colleen Hamilton (Hamilton) filed the notice of appeal;
           (2) On August 4, 2021, the district court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before August 16, 2021, and September 13, 2021,
respectively;
           (3) Hamilton failed to file either document or request
an extension of time;
           (4) On September 23, 2021, the appellate clerk entered
a default notice informing Hamilton that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on October 4,
2021, for appropriate action, which could include dismissal of
the appeal, under Hawai#i Rules of Appellate Procedure
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Rules 12.1(e) and 30, and Hamilton could request relief from
default by motion; and
           (5) Hamilton took no further action in the appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, October 18, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2